Citation Nr: 1038637	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-21 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for cold injury residuals of 
the right lower extremity.

2. Entitlement to service connection for cold injury residuals of 
the left lower extremity.

3.  Entitlement to service connection for cold injury residuals 
of the right upper extremity.

4.  Entitlement to service connection for cold injury residuals 
of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.  
The case has been advanced on the docket.

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in September 2008.  A 
transcript of the hearing is associated with the claims folder.

This case was previously before the Board in June 2009, when the 
Board denied service connection for cold injury residuals of the 
bilateral upper and lower extremities.  By Order dated in June 
2010, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's June 2009 decision, and remanded the 
appeal to the Board in accordance with a Joint Motion for Remand, 
filed by both parties in the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran contends that the current disabilities of his 
bilateral upper and lower extremities are the result of cold 
weather injuries sustained while serving as an infantryman in 
Korea in extremely cold temperatures and without adequate cold 
weather protection.  

A September 2008 private physician's statement indicates 
pertinent treatment at Lakeview Clinic in Waconia, Minnesota 
since 1993, and the physician's opinion that various conditions 
of the Veteran's extremities are related to cold exposure in 
Korea.  On remand, the RO should attempt to obtain records of the 
Veteran's treatment at this particular facility, since this has 
not yet been accomplished.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining release forms from the 
Veteran, and any other required 
information, attempts should be made to 
obtain records of treatment for his upper 
and lower extremities at the Lakeview 
Clinic in Waconia, MN, since 1993.  All 
attempts to obtain these records, and any 
negative response, should be fully 
documented.

2.	If, and only if, records from the Lakeview 
Clinic are obtained, return the claims 
file to the March 2009 VA examiner.  If 
that examiner is not available, the claims 
file should be referred to another 
appropriate individual.  After reviewing 
the record in its entirety, including the 
treatment records obtained from Lakeview 
Clinic, the examiner is asked to express 
an opinion as to whether any current 
findings would change the previous 
determination that the Veteran's 
currently-shown conditions of the upper 
and lower extremities are less likely than 
not related to military service, including 
cold exposure.  A complete rationale 
should be provided for all opinions 
expressed.  If it is necessary to re-
examine the Veteran, that should be 
arranged.

3.	Following completion of the above, the RO 
should again review the record.  If the 
decision remains adverse to the appellant, 
he and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



